                                                             r.=== Page
            Case 1:17-cv-04259-LLS Document 285 Filed 02/09/21     ·-- ····-
                                                                         1 of 1
 i""' I    "1I. , • L                                        ! . USDC SDN't'


                                                                 1 DOCUMENT
UNITED STATES DISTRICT COURT                                     I ELE CTR O~ICALLY FILED ,
SOUTHERN DISTRICT OF NEW YORK

DIAGEO NORTH AMERICA , INC .,
                                       - - - - - - -x            llf:;   I   Pl; i1\i) z.J 'f' Ji1
           Plaintiff/Counterclaim- Defendant                17 Civ . 4259 (LLS)

                   - against -                                IN LIMINE ORDER

W.J. DEUTSCH & SONS LTD . d/b/a
DEUTSCH FAMILY WINE & SPIRITS , and
BARDSTOWN BARREL SELECTIONS LLC ,

           Defendants/Counterclaim- Plaintiffs .
          - - - - - - - - - - - - - - - -             -x
          Both sides' motions to exclude the other's experts are

denied .

          The applications address objections to the experts '                  reports

and proposed testimony which may be sustained at trial , but

which are not so beyond dispute , and sweeping , as to justify

exclusion of the expert in advance of trial .                 They are better

dealt with by trial objection , cross - examination and counter -

evidence .

           Many of the objections can be eliminated by more critical

editing of the Reports , and careful preparation of the witness .

           The examining counsel should give notice when approaching

challenged matter , so that jury prejudice may be avoided by

informed rulings and , where appropriate , the conduct of voir

dire examination with the jury excused .

           So ordered .


Dated :        New York , New York                         ~~ L..5~
                                                           LOUIS L. STANTON
               February 9 , 2021
                                                               U.S . D. J .
